Citation Nr: 1715158	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  08-33 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to eligibility under the Dependents Educational Assistance (DEA) Chapter 35 benefits program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, the Veteran, and the Veteran's spouse



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.  The appellant is his daughter.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) Processing Center in Buffalo, New York.

In January 2010, the appellant testified during a Board hearing in Newark, New Jersey, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The testimony at this hearing was limited to the issue on the title page of this decision.

In August 2011 the Board determined that the appellant's claim was inextricably intertwined with the Veteran's separate appeal under docket number 09-15 797 and remanded the appeal until that of the Veteran was adjudicated.  In December 2013, the Board again remanded the appellant's appeal with instruction to issue a supplemental statement of the case addressing newly submitted evidence, which was subsequently issued in January 2015.  

In June 2015, the Board determined that, because the Veteran's appeal was again remanded separately by the Board, so too was the appellant's intertwined appeal.  In a separate April 2017 decision, the Board has made a final determination on the Veteran's appeal and is therefore now able to decide the appellant's claim.  The Board is therefore satisfied that the instructions in its remands of December 2013 and June 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The appellant reached her 26th birthday prior to the effective date of the finding of total disability for the Veteran.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3021, 21.3030, 21.3040, 21.3041 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking DEA benefits under Chapter 35.  Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways:  (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. § 3.807. 

The basic beginning date of an eligible child's period of eligibility for Chapter 35 education assistance is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstance, an eligible child may commence their period of eligibility prior to the 18th birthday.  Eligibility for benefits may not commence after a person's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040.  In certain situations, eligibility may be modified or extended to terminate beyond a claimant's 26th birthday, but generally not past his or her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040, 21.3041.  As such, basic eligibility for Chapter 35 benefits requires that the claimant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).

In her August 2008 notice of disagreement, the appellant argued that she was entitled to Chapter 35 benefits because she was permanently incapable of self-support prior to turning 18 years of age.  Specifically, she stated that she began kidney dialysis in November 1990 at the age of 14.  She reiterated this argument in her November 2008 substantive appeal.

At her January 2010 hearing, the appellant and the Veteran stated that her birth date was erroneously submitted.  While VA had her birthday listed as in September 1971, in fact is was in September 1975.  Because the Veteran's total disability rating became effective in May 2002, the appellant argued that she was still 26 at the time and was therefore eligible for benefits.

In a February 2010 statement, the appellant stated that she was eligible for benefits because her education was delayed due to her health.  Specifically, she noted that under 38 C.F.R. § 21.3041(g), ending dates of eligibility could be extended if an eligible child suspends pursuit of her program due to conditions that VA determines were beyond her control.

The Board finds that the appellant reached her 26th birthday prior to the effective date of the finding of total disability for the Veteran, and she is therefore ineligible for benefits.  There was some confusion at her hearing about the dates, but the appellant and her family were unfortunately mistaken in their belief that a 26-year-old can be eligible for benefits.  The regulation explicitly states that eligibility for benefits may not commence after a person's 26th birthday, not after a person ceases to be 26 years old (i.e., her 27th birthday).  The appellant's 26th birthday was in September 2001, and the Veteran's total rating was not effective until May 2002.    

The Board finds the appellant's additional arguments to be inapplicable to this appeal.  To the extent that she argues that the Veteran should be considered totally disabled at an earlier date, in a separate April 2017 decision the Board has denied the Veteran's claim for an earlier effective date for such disability, and such determination is binding on this decision.  To the extent that she argues that through physical disability she was incapable of self-support prior to her 18th birthday, VA denied such a claim in a final April 2000 rating decision.  Such a decision may not be overturned unless the appellant submits new and material evidence, and in any event reopening of that claim is not an issue before the Board.  Furthermore, the appellant is not eligible for benefits under 38 C.F.R. § 21.3041(g).  This regulation allows VA to extend the period of eligibility for an eligible child.  The appellant, who was never eligible, does not have a period of eligibility to extend.

For these reasons, the Board finds that the appellant reached her 26th birthday prior to the effective date of the finding of total disability for the Veteran, and she is therefore ineligible for benefits.  

Finally, the Board need not address VA's notice and assistance obligations to the appellant.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  This is the situation in the instant appeal, where the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Eligibility under the DEA Chapter 35 benefits program is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


